Citation Nr: 0810770	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  04-15 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for left scapular 
muscle area pain.

2.  Entitlement to service connection for a back injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The appellant served on active duty for training (ACDUTRA) in 
the U.S. Army Reserves from February to June 1984, and had 
unverified periods of ACDUTRA and inactive duty for training 
(INACDUTRA) from June 1984 to January 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefits 
sought on appeal.  The appellant has moved and the Columbia, 
South Carolina RO now has jurisdiction of the claims file.  

The appeal was remanded in February 2006 for further 
development.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the onset of the veteran's left scapular muscular area pain 
and her ACDUTRA or INACDUTRA.

2.  There appellant does not have a back disorder.


CONCLUSIONS OF LAW

1.  Left scapular muscle area pain was not incurred in, or 
aggravated during the appellant's period of ACDUTRA or 
INACDUTRA.  38 U.S.C.A. §§ 101, 1131, 1101, 1111, 1112, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.1, 3.6, 3.102, 3.303 (2007).

2.  A back injury was not incurred in, or aggravated during 
the appellant's period of ACDUTRA or INACDUTRA.  38 U.S.C.A. 
§§ 101, 1131, 1101, 1111, 1112, 1131, 1137, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 
3.1(d).  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and (3) any period of INACDUTRA during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 
38 C.F.R. § 3.6(a).  INACDUTRA includes duty (other than 
full-time duty) performed by a member of the National Guard 
of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, 
or the prior corresponding provisions of law. 38 C.F.R. § 
3.6(d)(4) (2007).  Presumptive periods do not apply to 
ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).

Any individual (1) who, when authorized or required by 
competent authority, assumes an obligation to perform active 
duty for training or inactive duty for training; and (2) who 
is disabled or dies from an injury or covered disease 
incurred while proceeding directly to or returning directly 
from such active duty for training or inactive duty for 
training shall be deemed to have been on active duty for 
training or inactive duty for training, as the case my be.  
VA will determine whether such individual was so authorized 
or required to perform such duty, and whether the individual 
was disabled or died from an injury or covered disease so 
incurred.  In making such determinations, there shall be 
taken into consideration the hour on which the individual 
began to proceed or return; the hour on which the individual 
was scheduled to arrive for, or on which the individual 
ceased to perform, such duty; the method of travel performed; 
the itinerary; the manner in which the travel was performed; 
and the immediate cause of disability or death.  Whenever any 
claim is filed alleging that the claimant is entitled to 
benefits by reason of this paragraph, the burden of proof 
shall be on the claimant.  38 C.F.R. § 3.6(e).

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 
237 (1994).  Service department records are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 
C.F.R. § 3.203, limiting the type of evidence accepted to 
verify service dates.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for left scapular muscle area pain and a 
back injury.

Records show that although the appellant enlisted on January 
27, 1984, she served on ACDUTRA in the U.S. Army from 
February 3, 1984 to June 20, 1984 for basic and additional 
specialty training.  The appellant contends that she injured 
her back during basic training in January 1984 and that her 
enlistment dates were January 1984 to January 1990.

A search for service medical records for the appellant's 
period of ACDUTRA or INACDUTRA was unsuccessful.  

A prescription pad note dated in May 2002 from First Health 
Family Care Center indicated that the appellant was seen that 
day for a physical and treated for left scapular muscle area 
pain that she had had intermittently since 1984.

In February 2006, the Board remanded the appeal for the 
purpose of making additional attempts to verify all the 
appellant's periods of service and obtaining her service 
medical records, using her first married name, and containing 
the 3220th U.S. Army Garrison at West Palm Beach, Florida or 
the Army Personnel Center at St. Louis, Missouri as well as 
the 991st Transportation Company at Salisbury, North Carolina 
and to utilize the National Personnel Records Center (NPRC) 
if necessary.

Following written correspondence to the NPRC, they responded 
to use the program (PIES) for inquires.  A reply was 
subsequently received that there were no Army service medical 
records on file.  Mail addressed to the 991st Transportation 
Company at the address provided was returned by the Post 
Office as undeliverable.  A reply from the 3220th U.S. Army 
Garrison stated the appellant had not and had never been 
assigned to that unit.

The Board considered the appellant's statements.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a lay person is not competent to provide evidence as to 
matters requiring specialized medical knowledge, skill, 
expertise, training or education.  Layno v. Brown, 6 Vet. 
App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992).  Therefore, these assertions of medical causation 
and etiology, absent corroboration by objective medical 
evidence and opinions, are of extremely limited probative 
value towards establishing a link between the appellant's 
ACTUDRA or INACTUDRA and any current back and left scapula 
muscle area pain.

In addition, the Board has considered the May 2002 
prescription pad note from First Health Family Care Center.  
In evaluating medical opinion evidence, the Board may reject 
a medical opinion that is based on facts provided by the 
veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) 
(the Board may not disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
given by the veteran).

The physician's May 2002 statement noted left scapular muscle 
area pain as intermittent since 1984.  This information is 
solely based on the appellant's self-reported history as 
there are no other corroborating records substantiating that 
the appellant complained, was treated for, or was diagnosed 
with this pain after service or prior to May 2002.  In 
addition, the medical statement does not link the onset of 
the pain to the appellant's ACDUTRA or INACDUTRA.  There is 
no medical evidence of left scapular muscle area pain until 
many years after separation from the Reserves.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (the Board's rejection of 
the doctors' opinions, which were based on history related by 
the appellant, was justified because the appellant's 
testimony conflicted with the service medical records).  

The Board is sympathetic to the appellant's current condition 
and her recollections of what occurred during her ACDUTRA; 
however, there is no evidence to suggest that she incurred an 
injury to her left scapular area in service.  Therefore, the 
Board must find that the recollection of the appellant is 
outweighed by the remaining evidence.  Accordingly, the Board 
finds that the information given to the private physician was 
inaccurate; therefore, the opinion regarding the etiology of 
the appellant's disability is not probative.

As for the claim of a back injury while on ACDUTRA, the 
appellant claims the injury occurred in January 1984 while on 
ACDUTRA during basic training; however, the DD 214 shows 
training from February to June 1984.  Nevertheless, there is 
no medical evidence that the appellant currently has a back 
disorder.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In Brammer, the Court stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

Under these facts, a "disability" for VA compensation benefit 
purposes is not shown to be present in this case.  In the 
absence of a current disability, as defined by governing law, 
this claim must be denied.

As the preponderance of the evidence is against the claims 
for service connection, the benefit-of-the-doubt rule does 
not apply and the Board must deny the claims.  38 U.S.C.A. § 
5107(b); Gilbert, 1 Vet. App. 49.



Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in July 2002 of the information and evidence needed 
to substantiate and complete a claim for service connection, 
to include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  VA informed the claimant of the need to 
submit all pertinent evidence in his possession.  The 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims.  

The veteran was provided specific notice of how disability 
ratings and effective dates are assigned as required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), in November 
2007, after the Dingess decision was issued.  The timing of 
this notice is harmless in this instance because the 
preponderance of the evidence is against the appellant's 
claims for service connection for left scapular muscle area 
pain and a back injury and any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are moot.

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claims.  However, the Board finds that the 
evidence, which does not reflect competent evidence showing a 
nexus between service and the disorder at issue, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  As post-service medical records provide no 
basis to grant this claim, and in fact provide evidence 
against this claim, as there is no medical evidence 
establishing a current back disorder and there is only one 
indication of treatment for left scapular muscle area pain in 
2002.  The Board finds no basis for a VA examination or 
medical opinion to be obtained.  Under McLendon v. Nicholson, 
20 Vet. App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  The holding in Charles was 
clearly predicated on the existence of evidence of both in-
service incurrence and of a current diagnosis.  Simply 
stated, referral of this case for an examination or 
obtainment of a medical opinion under the circumstances here 
presented would be a useless act.  The duty to assist is not 
invoked, even under Charles, where "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  See also 38 U.S.C.A. § 5103A(a)(2).

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 


ORDER

Entitlement to service connection for left scapular muscle 
area pain is denied.

Entitlement to service connection for a back injury is 
denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


